El Juez Presidente Sr. Hernández
emitió, la opinión del tribunal.
Están sometidos a nuestra consideración dos recursos, el presente número 259 y otro número 260 interpuestos por José D. Riera y Cifuentes contra notas del Registrador de la Propiedad de San Jnan, Sección Ia., denegatorias de inscrip-ción, y por la estrecha relación qne entre sí guardan dichos recursos, nos parece conveniente examinarlos conjuntamente.
Con fecha 6 de noviembre de 1915, el Márshal de la Corte Municipal de San Juan, en cumplimiento de mandamiento de ejecución de sentencia recaída en juicio seguido ante ‘dicha corte por María Encarnación y Manuel Teótimo Gestera y Gutiérrez contra Teresa Iglesias viuda de Agrait, sobre cum-plimiento de contrato, otorgó a favor de los demandantes por precio recibido de $225 escritura de venta de nn solar de 225 metros 29 centímetros que a la demandada tenía com-prado el cansante de aquéllos, Manuel Gestera, y habiendo' sido presentado dicho documento en el Registro de la Pro-piedad de San Juan, Sección Ia., para su inscripción, el regis-' trador la denegó por medio de nota qne dice así: .
“Denegada la inscripción, porque la escritura no ha sido aceptada por los compradores, circunstancia que en este caso impide la ins-*542eripción, de este documento por no haber cumplido el marshal- que lo otorga, la. orden de la corte, que dispuso que otorgase la escritura de acuerdo con los (co) digo, demandantes, que son los compradores; habiéndose extendido en su lugar anotación preventiva por término legal, al' folio 112 vuelto del tomo 33 de esta ciudad, finca número 1371, anotación letra B, con-el defecto subsanable de no expresarse las circunstancias personales de los compradores. San Juan, noviem-bre 17 de 1915. El registrador (sustituto) José S. Belaval.” .
Esa nota ha sido recurrida por José Dimas Riera y Cifuen-tes y es la materia del recurso No. 259.
Por otra escritura anterior, de 6 de mayo de 1914, Manuel Teótimo y María Encarnación Gestera y Gutiérrez, en con-cento de dueños del mismo solar, que había adquirido su cam sante por compra a Doña Teresa Iglesias, lo vendieron a José Dimas Riera y Cifuentes por precio recibido de $225; y habiendo sido presentado tal documento en el registro para su inscripción, el registrador la denegó por medio de nota que transcribimos a continuación:
“Denegada la inscripción del precedente documento: Io. por ha-llarse inscrita la finca a favor de persona distinta de los vendedores, 2o. porque en el supuesto de no existir el indicado defecto, tampoco podría inscribirse este título que es de fecha anterior, al que aparece anotado a favor de dichos vendedores, por lo que se encuentra com-prendido en la prohibición del artículo 17 de la Ley Hipotecaria; habiéndose extendido en su lugar anotación preventiva por término legal, al folio 91 vuelto del tomo 6o. de Puerta de Tierra, finca nú-mero 1371, duplicado, anotación letra 0. San Juan, noviembre 24 de 1915. El Registrador (sustituto) José S. Belaval.”
También esa nota ha sido recurrida por José D. Riera y Cifuentes y es la materia del recurso No. 260.
Examinemos la nota recurrida de 17 de noviembre de 1915'. Ante todo debemos hacer constar que el recurrente Riera y Cifuentes es parte interesada en esa nota por ser necesaria la inscripción en ella denegada, para la de la otra escritura otorgada a'su favor.
De la escritura de 6 de noviembre citado, a que aquella nota se refiere, resultan los siguientes hechos:
*543(a) Que ante la Corte Municipal de San Jnan, en 6 de mayo de 1912, María Encarnación y Mannel Teótimo Ces-tera presentaron demanda contra Teresa Iglesias viuda de Agrait con súplica de qne ésta fuera condenada a otorgar a favor de los demandantes escritura dé venta por precio reci-bido de $225, del solar ya expresado, que la demandada Rabia vendido al causante de los demandantes, Manuel Gestera;
(b) Queda Corte de Distrito de San Juan, Sección Ia., en grado de apelación dictó sentencia el 21 • de noviembre de .1913, declarando con lugar la demanda y condenando a la demandada a otorgar a favor de los demandantes escritura de venta del solar por precio de $225;
(c) Que a instancia de los demandantes se libró orden de ejecución al mársbal- de la corte municipal en 30 de septiem-bre de 1915 con el fin de que si, transcurrido el término de cinco días después de requerida, no Rubiera la demandada otorgado la escritura, procediera a Racerlo a nombre y per-juicio de la misma y de acuerdo con la.parte demandante.
Antes esos RecRos que en forma feRaciente constan de la propia escritura por aparecer relacionados, en él manda-miento de ejecución inserto literalmente 'en ella formando parte integrante de la misma, es indiscutible que los compra-dores María Encarnación y Manuel Teótimo Gestera aunque no concurrieron al otorgamiento del documento, no pueden negar la existencia del contrato a que se refiere, y están impe-didos (estopped) en- todo tiempo, de ir contra él. María Encarnación y Manuel Teótimo Gestera promovieron pleito contra Teresa Iglesias para que ésta les otorgara escritura de venta del solar por precio recibido de $225; ellos con-tinuaron el pleito Rasta obtener sentencia favorable, y final-mente pidieron se librara mandamiento de ejecución al már-slial para el otorgamiento de la escritura a nombre y perjuicio de Teresa Iglesias, y de acuerdo con la parte demandante. El mismo registrador afirma en su alegato que la falta, de aceptación de la escritura por los compradores sería un de-fecto subsanable y no produciría la denegatoria de inscrip-*544ción si constara que el marshal cumplió la orden ele ejecución de acuerdo con la parte demandante. Estimamos que el marshal cumplió la orden de ejecución de acuerdo con la parte demandante, pues la. escritura fue otorgada en los mismos términos en que lo habían pedido en su demanda María Encar-nación y Manuel Teótimo Gestera, y había sido acordado por sentencia, o sea, por precio recibido de $225; pero como los compradores no manifestaron expresa y legalmente la acep-tación del documento, adolece éste para su inscripción de un defecto subsanable, según resolución de la Dirección General de los Registros de España de 19 de junio de 1863.
Es de inscribirse la escritura de 6 de noviembre de 1915, a que se refiere el recurso No. 259, con el defecto subsanable apuntado.
Pasemos al examen de la segunda nota recurrida de 24 de noviembre de 1915.
Verificada la inscripción de la escritura de 6 de noviembre de 1915, aunque con defecto subsanable, aparecerá inscrito en el registro el solar de que se trata a favor de María En-carnación y'Manuel Teótimo Gestera, que son los que lo han vendido al recurrente Dimas Riera por. escritura de 6 de mayo de 1914, y por tanto desaparece el primer defecto que motivó la denegatoria de inscripción de ese documento.
Por lo que atañe al segundo defecto opinamos que no es de aplicación al caso el artículo 17 de la Ley' Hipotecaria invocado por el registrador, y que dice.así:
“ARtículo 17. — Inscrito o anotado preventivamente en el registro cualquier título traslativo del dominio o de la posesión de los in-muebles o de los derechos reales impuestos sobre los mismos, no podrá inscribirse o anotarse ningún otro de igual o anterior fecha por el que se transmita o grave la propiedad del mismo inmueble o derecho real. ’ ’
El artículo que dejamos transcrito viene a realizar el prin-cipio de que el primero que inscribe, anota o presenta en el registro cualquier título traslativo de dominio, es el primero en recibir los beneficios de la inscripción con preferencia a *545otros tengan título de fecha anterior o igual, y significa por tanto un premio para el que inscribe y nn castigo para el- que no inscribe. M. Martínez Moreda, Legislación Hipo-tecaria, Tomo II, páginas 173 y 174.
En consonancia con la anterior doctrina, entendemos, con el letrado de la parte recurrente, que dicbo artículo sólo tiene aplicación en caso de títulos antagónicos o contradictorios, y no cuando se trata de títulos perfectamente armónicos y liga-dos entre' sí, en los que existe una continuidad de derechos.
En las escrituras de 6 de noviembre ele 1915 y 6 de mayo de 1914 hay una sucesión de derechos y no .un conflicto de títulos: Teresa Iglesias vende el solar a María Encarnación y Manuel Teótimo Gestera como causababientes de Manuel Gestera, y éstos a José Dimas Riera.
El artículo 20 de la Ley Hipotecaria ordena que para ins-cribir o anotar los títulos en que se transfiera o grave el dominio o la posesión de bienes inmuebles o derechos reales deberá constar previamente inscrito o' anotado el derecho de la persona que otorgue o en cuyo nombre sé haga la trans-misión o gravamen. Para dar cumplimiento al anterior pre-cepto legal, necesita Riera que el título- de María Encarnación y Manuel Teótimo Gestera, de quien ha adquirido el solar, se inscriba en el registro antes que el suyo, y como los Gestera-no tenían título escrito del solar en la fecha en que lo ven-dieron a Riera, ■ adquirieron posteriormente ese título para lo cual no vemos que existiera óbice legal alguno.
De interpretarse el artículo 17 de la Ley Hipotecaria en en los términos en que lo ha aplicado el registrador, tendría-mos que si se comprara un inmueble en día determinado y en igual día se vendiera a otra persona, una vez inscrito el título del vendedor no podría inscribirse el del comprador por ser ambos de igual fecha. Resultaría además que, siendo A, por ejemplo, dueño de un inmueble inscrito en el registro y vendido por A a B y por B a C, sin cuidarse B de inscribir su título en el registro, denegándose por tal razón la inscrip-ción del título de C, aunque anotándose en el registro, una *546v.ez‘hecha esa anotación -no podría inscribirse el título de B .para que C pudiera inscribir el suyo.
Tampoco bay, pues, razón legal para denegar la inscrip-ción de la escritura de 6 de mayo de 1914.
Por las razones que dejamos expuestas, procede la revo-cación de las dos notás recurridas de 17 y 24 de’ noviembre c!e 1915, ordenándose al. registrador verifique la inscripción de la .escritura de 6 de- noviembre de 1915 a que se refiere la primera de dichas, notas, com el defecto subsanable de falta d,e aceptación del documento por los compradores, y, veri-ficada aquella- inscripción, proceda a verificar la dé la otra escritura de 6 de mayo de 1914.

Revocadas las noias recurridas, ordenán-dose la inscripción de las escribirás, una de ellas con defecto subsanable.

Jueces concurrentes: Sres. Asociados Wolf, Aldrey y Hutchison.
.. El Juez Asociado Sr. del Toro no intervino.